        2:18-cv-02186-CSB-EIL # 23              Page 1 of 3                                            E-FILED
                                                                        Tuesday, 18 June, 2019 05:54:04 PM
                                                                              Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 DEANA MCDONAGH,                                 )
                                                 )
                              Plaintiff,         )
                                                 ) Case No.: 2:18-CV-2186
                      v.                         )
                                                 ) Hon. Colin S. Bruce
 BOARD OF TRUSTEES OF THE                        )
 UNIVERSITY OF ILLINOIS,                         ) Magistrate Judge Eric Long
                                                 )
                            Defendant.           )


     DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO
            RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant Board of Trustees of the University of Illinois (“The Board”), by and through

its undersigned counsel, requests an extension of time of 14 days, up to and including July 2, 2019,

in which to answer or otherwise respond to Plaintiff’s Amended Complaint. In support of its

unopposed motion, Defendant states as follows:

       1.      Plaintiff filed her Amended Complaint on June 4, 2019. (Dkt. No. 20). Defendant

presently has until June 18, 2019, to file its responsive pleading.

       2.      On June 3, 2019, Defendant tendered an Offer of Judgment to Plaintiff pursuant to

Rule 68.

       3.      On June 17, 2019, Plaintiff accepted Defendant’s Rule 68 Offer of Judgment.

       4.      On June 18, 2019, nearly contemporaneous with the filing of this Motion,

Defendant filed the Rule 68 Offer of Judgment and Plaintiff’s Acceptance of the same with this

Court via the electronic court filing system.
        2:18-cv-02186-CSB-EIL # 23            Page 2 of 3



       5.      Because the judgment in this matter has not yet been entered, Counsel for

Defendant spoke with counsel for Plaintiff regarding an extension of time in which to respond to

the Amended Complaint. Counsel for Plaintiff stated she had no objection.

       6.      Providing a 14-day extension of time for Defendant to respond to Plaintiff’s

Amended Complaint will allow the clerk to enter the judgment reached by the parties, obviating

the need for an unnecessary responsive pleading and saving judicial resources, and the resources

of the parties. Granting this extension of time will not cause prejudice to any party and will not

unduly delay the administration of justice in this case.

       9.      This Unopposed Motion is made in good faith and not for the purpose of delay.

       WHEREFORE, for all of the foregoing reasons, Defendant Board of Trustees of the

University of Illinois respectfully requests that this Court enter an order granting defendant an

extension of 14 days, up to and including July 2, 2019, in which to respond to Plaintiff’s Amended

Complaint.

Dated: June 18, 2019                          Respectfully submitted,

                                              By: /s/ Monica H. Khetarpal

 Monica H. Khetarpal
 Priya P. Khatkhate
 Jackson Lewis P.C.
 150 N. Michigan Avenue, Suite 2500
 Chicago, Illinois 60601
 Telephone: (312) 787-4949
 Monica.Khetarpal@jacksonlewis.com
 Priya.Khatkhate@jacksonlews.com
 Attorneys for Defendant




                                                 2
          2:18-cv-02186-CSB-EIL # 23          Page 3 of 3



                                  CERTIFICATE OF SERVICE
         The undersigned, an attorney, certifies that on June 18, 2019, she caused a true and correct

copy of the foregoing DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION OF

TIME TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT to be filed with the

Court by electronic filing protocols, and that the same will therefore be electronically served upon

all attorneys of record registered with the Court’s ECF/CM system.


                                                              /s/ Monica H. Khetarpal
                                                                     Monica H. Khetarpal


4839-2252-4826, v. 1




                                                  3
